DETAILED ACTION

In response to Amendments/Arguments filed 9/26/2022.  Claims 1-26 are pending.  Claims 1-25 were amended.  Claim 26 was added as new.

Double Patenting
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10882284. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a coated film formed from the same materials but have overlapping ratios of amounts, wherein the resulting coated film is used in a laminate of the same materials as claimed.

Response to Arguments
Applicant’s arguments, see p. 6, filed 9/26/2022, with respect to the objection have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Examiner acknowledges the instant amendments as overcoming the previous objection

Applicant’s arguments, see p. 6, filed 9/26/2022, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments overcome the previous rejection.

Applicant’s arguments, see pp. 6-8, filed 9/26/2022, with respect to the art rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783